By the Court, Bronson, Ch. J.
The objection made by the plaintiff is, that no definite sum was voted by the district meeting as a tax for building the new school house; and as the law formerly stood the objection would have been fatal to the proceedings. (Robinson v. Dodge, 18 John. 351; Trumbull v. White, 5 Hill, 46.) But it is now provided, that when the trustees of any school district are required or authorized by law, or by vote of their district, to incur any expense for such district, they may raise the amount thereof by tax in the same manner as if the definite sum to be raised had been voted by a district meeting; and the same shall be collected and paid over in the same manner. (Stat. 1841; p. 238, § 14.) The words are clearly broad enough to cover the case. The trustees were authorized, by the vote of their district, to sell the old school house, and build a new one in its place; in doing which, they would necessarily incur expense. The law limited the maximum expense for the new house to four hundred dollars. (1 R. S. 478, § 64.) And the vote of the district fixing the dimensions of the house, ar d directing the work to be sold to the lowest *299bidder, had the effect of restricting the expense to a much smaller sum. But if the district had left the whole to the discretion of the trustees, and they had kept within the four hundred dollars, the act of 1841 would have authorized the raising of the money. It is said that the statute ought to be so construed as to confine its operation to small incidental expenses incurred by the trustees. But the language is general; and there is nothing which, upon any just principle of interpretation, will warrant us in restricting the provision to any particular class of expenses.
The judgment of the C. P. must be reversed, and that of the justice affirmed.
Ordered accordingly.